Exhibit 10.5
EXECUTION VERSION
Forbearance Agreement
          FORBEARANCE AGREEMENT, dated as of April 15, 2011 (this “Agreement”)
among DHS HOLDING COMPANY, a Delaware corporation (“Holdings”), DHS DRILLING
COMPANY, a Colorado corporation (the “Borrower”), the other Loan Parties party
hereto, and LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such
capacity, the “Administrative Agent”) and as the Lender (in such capacity, the
“Lender”) under that certain Credit Agreement (as defined below).
WITNESSETH:
          WHEREAS, the Borrower, Holdings, the Lender and the Administrative
Agent are parties to that certain Amended and Restated Credit Agreement, dated
as of August 15, 2008, as amended by that certain Amendment No. 1, dated as of
September 19, 2008, and further amended by that certain Waiver and Amendment
No. 2, dated as of April 1, 2010 (as further amended, modified or supplemented
from time to time in accordance with its terms, the “Credit Agreement”;
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement);
          WHEREAS, the Borrower, Holdings, the Lender and the Administrative
Agent are parties to that certain Third Amended and Restated Forbearance
Agreement No. 2, dated as of April 12, 2011 (the “Existing Forbearance
Agreement”), pursuant to which the Lender and the Administrative Agent agreed to
forbear from exercising certain rights under the Credit Agreement and the other
Loan Documents in connection with the Forbearance Default (as defined herein);
          WHEREAS, the Borrower has failed in its performance of certain
provisions of the Credit Agreement as further described herein, such failure
constituting a default under the Credit Agreement;
          WHEREAS, the Borrower and Holdings have requested that the Lender and
the Administrative Agent amend and restate the Existing Forbearance Agreement,
and the Lender and the Administrative Agent have agreed to do so, to, inter
alia, extend the Forbearance Period (as defined herein) and provide for the
Waiver (as defined herein), on the terms and conditions specified;
          WHEREAS, the Borrower has informed the Administrative Agent of its
desire to sell Rig #23 to a third party purchaser; and
          WHEREAS, the Borrower and Holdings have requested that the Lender and
the Administrative Agent forbear, and the Lender and the Administrative Agent
have agreed, subject to the terms and conditions of this Agreement, to forbear,
from exercising certain rights under the Credit Agreement and the other Loan
Documents during the Forbearance Period (as defined below).
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter contained, the parties hereto agree as follows:
          1. Forbearance.
          (a) Acknowledgement. As of the date hereof, each of the Loan Parties
party hereto acknowledge that the failure and anticipated failure, as the case
may be, by the Borrower

 



--------------------------------------------------------------------------------



 



to (a) on January 3, 2011 and on April 1, 2011, service the amortization payment
due and payable pursuant to Section 2.4(a)(i) of the Credit Agreement (together,
the “Payment Default”), (b) on January 3, 2011 and on April 1, 2011, service the
interest payment due and payable pursuant to Section 2.8(b) of the Credit
Agreement (together, the “Interest Default”) and (c) for the fiscal quarter
ending on December 31, 2010, comply with the covenant under Section 6.1(a) of
the Credit Agreement with respect to maintenance of Minimum Consolidated EBITDA
(the “Maintenance Default,” together with the Payment Default and Interest
Default, the “Forbearance Default”) constitutes a default under the Credit
Agreement.
          (b) Forbearance Period. (i) During the period from the Effective Date
(as defined below) until May 13, 2011 (the “Forbearance Period”), each of the
Administrative Agent and the Lender hereby agrees to forbear (the “Forbearance”)
from exercising its rights and remedies under the Credit Agreement and the other
Loan Documents arising as a result of the Forbearance Default; provided,
however, that upon the earlier to occur of (x) any Event of Default other than
the Forbearance Default, including the Events of Defaults set forth in Section
1(d) hereof and (y) the fifth Business Day following receipt by the Borrower or
any other Loan Party of notice from Estrella International Energy Services Ltd.
(“Estrella”) that Estrella will no longer pursue the acquisition of the Borrower
and/or substantially all or a portion of the Borrower’s rig assets (the
“Acquisition”), the Forbearance Period shall automatically and immediately
terminate, and the Administrative Agent and the Lender shall be entitled to
exercise any and all of their rights and remedies under the Credit Agreement,
the other Loan Documents and applicable law, without further notice other than
as required therein. Upon termination of the Forbearance Period, (A) the
forbearance shall automatically terminate and be of no further force or effect
without any further action by the Lender, (B) the Forbearance Default is,
without further action, reinstated and shall have the same force and effect as
if the Forbearance had not been agreed to by the parties hereto and (C) subject
to the terms of the Credit Agreement, the Loan Documents and applicable law, the
Lender may thereafter, without limitation, sue, ask for or demand from the Loan
Parties payment of the Obligations due and payable to such Lender, in whole or
in part, and otherwise enforce any of its rights and remedies (including rights
of acceleration and foreclosure) provided for under the Credit Agreement, the
Loan Documents or applicable law against any party. Each of the Loan Parties
party hereto agrees that, subject to the agreement of the Lender to forbear from
exercising certain of their rights and remedies as and to the extent expressly
set forth in this Agreement, all rights and remedies of the Lender under the
Credit Agreement, the Loan Documents or applicable law with respect to such Loan
Party shall continue to be available to the Lender from and after the Effective
Date.
               (ii) It is understood and agreed that interest shall accrue from
the Effective Date through the remainder of the Forbearance Period on the
outstanding Obligations at the applicable default rates provided for pursuant to
the Credit Agreement.
          (c) Waiver. Each of the Lender and the Administrative Agent hereby
agree to waive compliance by Holdings and the Borrower of their respective
obligations under the Credit Agreement to make payments of principal and
interest and to waive compliance with the terms of Section 5.1(a) of the Credit
Agreement, solely as such section requires Holdings and the Borrower to deliver
financial statements to each Agent and Lender on March 31, 2011 (the “Waiver”);
provided, that this Waiver shall terminate and be of no further force and effect
if such financial statements are not delivered by Holdings and the Borrower on
or prior to April 22, 2011, in accordance with the terms of the Credit
Agreement.
          (d) Additional Events of Default. The following events shall
constitute Events of Default under the terms of the Credit Agreement and the
other Loan Documents:

2



--------------------------------------------------------------------------------



 



               (i) any of the Borrower, Holdings or the other Loan Parties shall
pledge, encumber, charge, assign or grant a security interest in, or encumbrance
of any kind on, any Collateral; or
               (ii) any of the Borrower, Holdings or the other Loan Parties
shall enter into any arrangement to provide priority or preference with respect
thereto, in connection with securing or obtaining debtor-in-possession
financing; or
               (iii) any of the Loan Parties shall (x) pay any management fees
to either of Delta Petroleum Corporation (“Parent”) or Chesapeake Energy
Corporation (“Chesapeake”) or (y) make any other payments, distributions or
dividends in respect of stock held by either of Parent or Chesapeake in any Loan
Party; or
               (iv) Holdings, the Borrower or any other Loan Party shall fail to
perform or observe any term, covenant or agreement set forth in this Agreement;
or
               (v) any representation or warranty made or deemed made by any
Loan Party herein or any representation or warranty made or deemed made
hereafter by any Loan Party in any Loan Document or which is made in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect or misleading in any material respect on or as of the date made or
deemed made.
          2. Forbearance Requirements.
As consideration for the Forbearance, during the Forbearance Period:
          (a) Holdings and Borrower shall permit any third party financial
consultant or advisor acting on behalf of the Lender or Administrative Agent to
inspect the property of Holdings and its Subsidiaries and to conduct such other
activity as contemplated in Section 5.7(b) of the Credit Agreement.
          (b) The Borrower shall facilitate such meetings between the
Administrative Agent and Macquarie Capital (USA) Inc., as the Borrower’s
financial advisor, as the Administrative Agent may request from time to time.
          (c) The Borrower shall use best efforts to effectuate the sale of Rig
#23.
          (d) The Borrower shall immediately notify the Administrative Agent of
the Borrower or any other Loan Party’s receipt of notice from Estrella that
Estrella will not pursue the Acquisition.
          (e) The Loan Parties shall provide the Lender with such other
certificates, documents and agreements as the Lender may reasonably request.
          3. Representations and Warranties. Each of the Loan Parties party
hereto represents and warrants as follows (which representations and warranties
shall survive the execution and delivery of this Agreement):
          (a) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

3



--------------------------------------------------------------------------------



 



          (b) This Agreement constitutes the legal, valid and binding obligation
of each Loan Party, enforceable against them in accordance with their respective
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and to
general equity principles.
          (c) No consent or approval of any person, firm, corporation or entity,
and no consent, license, approval or authorization of any governmental authority
is or will be required in connection with the execution, delivery, performance,
validity or enforcement of this Agreement, other than any such consent,
approval, license or authorization which has been obtained and remains in full
force and effect or where the failure to obtain such consent, approval, license
or authorization would not result in a Material Adverse Effect.
          (d) After giving effect to this Agreement, each of the Borrower,
Holdings and the other Loan Parties is in compliance with all of the various
covenants and agreements set forth in the Credit Agreement and each of the other
Loan Documents, other than the Forbearance Default.
          (e) After giving effect to this Agreement and the agreements to be
delivered in connection herewith, no event has occurred and is continuing which
constitutes a Default or an Event of Default, other than the Forbearance
Default.
          (f) After giving effect to this Agreement and the agreements to be
delivered in connection herewith, all representations and warranties contained
in the Credit Agreement and each of the other Loan Documents are true and
correct in all material respects as of the date hereof, except to the extent
that any representation or warranty relates to a specified date, in which case
such are true and correct in all material respects as of the specific date to
which such representations and warranties relate, and except to the extent of
any inconsistency in such representations or warranties arising directly out of
the Forbearance Default.
          (g) Each report delivered and any information provided pursuant to or
in connection with this Agreement has and will be prepared on a reasonable basis
and in good faith, and has/will be based on assumptions believed by the
applicable Loan Party to be reasonable at the time made and upon the best
information available to such Loan Party, and such Loan Party is not aware of
any facts or information that would lead the applicable party to believe that
any such information or report is incorrect or misleading in any material
respect.
          4. Fees and Expenses. The Borrower and Holdings agree to pay on demand
all fees, costs and expenses, including reasonable attorneys’ and consultants’
fees, of the Administrative Agent and the Lender incurred in connection with
this Agreement.
          5. Effective Date. This Agreement shall not become effective unless
and until (the latest date upon which such occurs, the “Effective Date”) this
Agreement shall have been duly executed and delivered by the Loan Parties party
hereto, the Lender and the Administrative Agent.
          6. Reference and Continued Effectiveness of the Loan Documents.
          (a) The term “Agreement”, “hereof”, “herein” and similar terms as used
in the Credit Agreement, and references in the other Loan Documents to the
Credit Agreement, shall mean and refer to, from and after the Effective Date,
the Credit Agreement as affected by this Agreement.

4



--------------------------------------------------------------------------------



 



          (b) The Loan Parties hereby agree that all of the covenants and
agreements contained in the Credit Agreement and the Loan Documents are hereby
ratified and confirmed in all respects and confirm the Collateral will remain
subject to the security interest of the Administrative Agent for the benefit of
the Secured Parties pursuant to the Loan Documents.
          (c) The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a forbearance or waiver of
any right, power or remedy of the Administrative Agent or the Lender under any
of the Loan Documents, nor constitute a forbearance or waiver of any other
provision in any of the Loan Documents, except as expressly provided herein.
          (d) This Agreement constitutes a Loan Document.
          7. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, and all of which, taken together, shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.
          8. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
the conflict of laws provisions thereof.
          9. Limitation. Each party hereto hereby agrees that this Agreement
does not impose on Lehman Commercial Paper Inc. affirmative obligations or
indemnities not existing, as of the date of its petition commencing its
proceeding under chapter 11 of the United States Code, and that could give rise
to administrative expense claims.
          10. Indemnity. The Borrower, Holdings and the other Loan Parties
further agree, jointly and severally, to defend, protect, indemnify and hold
harmless the Administrative Agent and the Lender, each of their respective
Affiliates and their respective officers, directors, employees, attorneys and
agents (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated as a party thereto), imposed
on, incurred by, or asserted against such Indemnitees in any manner relating to
or arising out of this Agreement or any other Loan Document (collectively the
“Indemnified Matters”); provided, however, that neither the Borrower, Holdings
or any Loan Party shall have an obligation to an Indemnitee hereunder with
respect to Indemnified Matters caused or resulting from (a) a dispute among the
Lender or a dispute between the Lender and the Administrative Agent or (b) the
willful misconduct or gross negligence of such Indemnitee. If the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower,
Holdings and the other Loan Parties shall contribute the maximum portion which
it is permitted to pay and satisfy under the applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by Indemnities. This Section 10
shall survive the payment of the Obligations and the termination of this
Agreement or any other Loan Document.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the date first written above.

            DHS DRILLING COMPANY, as the Borrower
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs       
Title:   Executive Vice President        DHS HOLDING COMPANY, as Holdings
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs       
Title:   Executive Vice President        CHAPMAN TRUCKING COMPANY, INC., as
Guarantor
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs       
Title:   Executive Vice President        HASTINGS DRILLING COMPANY, as Guarantor
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs        
Title:   Executive Vice President        C&L DRILLING COMPANY, as Guarantor
      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs       
Title:   Executive Vice President     

[Signature Page to Agreement]

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER, INC, as
Administrative Agent and Lender
      By:   /s/ Ashvin Rao         Name:   Ashvin Rao        Title:   Vice
President     

[Signature Page to Agreement]

 